Title: To George Washington from Thomas Johnson, 20 May 1778
From: Johnson, Thomas
To: Washington, George


                    
                        Dear Sir.
                        Annapolis 20 May 1778.
                    
                    I received your Letter of the 17th within these few Hours—We had before ordered about three hundred Militia as Guards to the Stores at & in the Neighbourhood of the Head of Elk—In Consequence of your Letter Orders are already gone to the Lieutenant of Cecil to call out a Battalion of that County on the same Service—for three Companies from Baltimore and two from each of the Counties of Kent Cecil Queen Annes & Harford—the Cecil Battalion to be discharged as the Companies arrive—the Orders are larger than your Requisition to prevent any Inconvenience from the whole number not being so prompt as desirable: two Field pieces, such as we have, with thirty two matrosses are also ordered—Colo. Ramsay of Cecil is also directed as soon as he has five hundred Men to advise Genl Smallwood by Express, who is requested to forward the Information to you, to enable you to give such Orders as you may judge proper—I hope the Orders from hence will be executed with Alacrity and your Intentions take place. I am Dear sr with the greatest Respect Esteem and Affection Your most obedt Servant
                    
                        Th. Johnson
                    
                